758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID L. CLARK, PETITIONER-APPELLANT,v.CALVIN EDWARDS, UNITED STATES BUREAU OF PRISONS, UNITEDSTATES PAROLE COMMISSION, RESPONDENTS-APPELLEES.
NO. 84-1106
United States Court of Appeals, Sixth Circuit.
2/20/85

ORDER
BEFORE: LIVELY, Chief Judge; KRUPANSKY, Circuit Judge; and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought pursuant to 28 U.S.C. Sec. 2241, petitioner challenges the constitutionality of a decision of the United States Parole Commission.  The district court denied issuance of the relief sought and this appeal followed.


3
Upon consideration, we find ourselves in agreement with the district court.  Petitioner contends that, by the terms of his plea agreement, the Parole Commission was somehow limited in its consideration of factors in the course of making parole decisions.  We have carefully examined the record and find no basis in fact or law for this contention.  The terms of the plea arrangement between petitioner and the United States were scrupulously honored.  Petitioner was deprived of no federal constitutional right by respondents.  We affirm for the reasons set forth in the order on review.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it hereby is affirmed.